Order entered March 19, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01119-CV

               IN RE: NATIONAL SURETY CORPORATION

          Original Proceeding from the 192nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-11896

                                     ORDER
           Before Justices Whitehill, Partida-Kipness, and Pedersen, III

      Relator National Surety Corporation has filed a Notice of Bankruptcy of the

Real Party in Interest (the Notice), informing this Court that the Boy Scouts of

America (BSA) filed a petition in bankruptcy in the United States Bankruptcy

Court for the District in Delaware on or about February 18, 2020. Following that

filing, BSA filed its Real Parties in Interest’s Response to National Surety

Corporation’s Notice of Bankruptcy of the Real Party in Interest, or in the

Alternative, Motion to Reinstate Pursuant to TRAP 8.3(A) (the Response).

National Surety then filed its Reply Regarding Notice of Bankruptcy and Response

to Motion to Reinstate (the Reply).
         We have reviewed and considered the Notice, Response, and Reply, and we

have concluded that the BSA bankruptcy must suspend further action in this

mandamus proceeding. TEX. R. APP. P. 8.2.


         Accordingly, we ABATE this mandamus proceeding. We DENY BSA’s

alternative motion to reinstate pursuant to rule 8.3(a).


         The proceeding may be reinstated on motion by any party (i) complying

with rule 8.3(a), (ii) specifying the action of the bankruptcy court that permits

reinstatement, and (iii) specifying what further action, if any, is required from this

Court.




                                             /Bill Pedersen, III/
                                             BILL PEDERSEN, III
                                             JUSTICE